STONE, J.
It is conceded in argument by the counsel both of appellant and appellee, that the defendant corporation had no authority to lend its money, or to em*327ploy its funds in the purchase of a bill of exchange, as an independent business transaction. This being assumed as a fact, (see ITarwood v. Humes, 9 Ala. 659 ; Drake v. Elewellen,33 Ala. 106,) it must follow as a necessary sequence, that the president of the railroad had, as such, no authority to make a loan of such funds. If, then, Mr. "Waddill, at his own instance, had the use and benefit of .funds belonging to the railroad company in the payment of a debt for which he was bound, the law, at the instance of the railroad, will imply a promise on his part to repay the money. The questions seem to have been fairly presented to the jury in the charge of the court, and we think no error was committed of which the appellant can complain. — Upchurch v. Nosworthy, 15 Ala. 705.
The judgment is affirmed.
A. J. Walker, C. J., not sitting.